Exhibit 99.1 Contact:Michael R. Sand, President & CEO Dean J. Brydon, CFO (360) 533-4747 www.timberlandbank.com Timberland Bancorp Reports EPS of $0.16 for Second Fiscal Quarter of 2014 Declares $0.04 Per Share Cash Dividend HOQUIAM, WA – April 22, 2014 - Timberland Bancorp, Inc. (NASDAQ: TSBK) (“Timberland” or “the Company”) today reported net income to common shareholders of $1.16 million, or $0.16 per diluted common share for the quarter ended March 31, 2014.This compares to net income to common shareholders of $1.41 million, or $0.20 per diluted common share, for the quarter ended December 31, 2013, and net income to common shareholders of $1.20 million, or $0.17 per diluted common share, for the quarter ended March 31, 2013.In the first six months of fiscal 2014, Timberland earned $2.56 million, or $0.37 per diluted common share, compared to $2.64 million, or $0.39 per diluted common share, in the first six months of fiscal 2013. Timberland’s Board of Directors also declared a quarterly cash dividend to common shareholders of $0.04 per common share payable on May 28, 2014 to shareholders of record on May 14, 2014. “During the quarter ended March 31, 2014, we devoted considerable resources to improve the technology footing of the Company,” said Michael R. Sand, President and CEO.“During the quarter we transitioned to a new internet banking provider, outsourced our core data processing function, outsourced our item processing function, completed the replacement of all PCs operating on the Windows XP operating system, implemented a new account opening platform, installed new customer relationship management software, installed new imaging software and planned for the transition of our debit card relationship to MasterCard from VISA.We also trained staff to effectively use the new systems and engaged the Ritz-Carlton Leadership Center to provide enhanced customer training to Timberland employees.While these investments in enhanced technology and training increased our operating expenses for the recent quarter, we anticipate that, long term, we will realize significant operational efficiencies and cost savings. “Refinance activity has diminished significantly both nationally and in the Pacific Northwest.As a result, gain on sale income has diminished to more normal levels.During the quarter, we continued our emphasis on the generation of shorter duration assets including custom and owner/builder construction loans and C&I credits, which we anticipate will continue to grow in subsequent quarters,” stated Sand. Fiscal Second Quarter 2014 Highlights (at or for the period ended March 31, 2014): · Earnings per diluted common share for the current quarter were $0.16; · Declared a quarterly cash dividend of $0.04 per common share; · Net interest margin for the current quarter increased to 3.85% from 3.78% for the preceding quarter; · Total delinquent and non-accrual loans decreased 17% during the quarter and 39% year-over-year; · Non-performing assets decreased 6% during the quarter and 29% year-over-year; · Charge-offs improved with a net recovery of $4,000 for the current quarter compared to net charge-offs of $391,000 for the preceding quarter and $1.6 million for the comparable quarter one year ago; and · Book value per common share increased to $11.36, and tangible book value per common share increased to $10.55 at quarter end. Timberland Fiscal Q2 Earnings April 22, 2014 Page 2 Capital Ratios and Asset Quality Timberland Bancorp remains well capitalized with a total risk-based capital ratio of 14.65% and a Tier 1 leverage capital ratio of 10.40% at March 31, 2014. Reflecting continued improvement in asset quality, no provision for loan losses was required for the quarter ended March 31, 2014, compared to $1.18 million in the comparable quarter one year ago.The Bank had a net recovery of $4,000 during the current quarter, compared to net charge-offs of $391,000 for the preceding quarter and $1.63 million for the comparable quarter one year ago. Total delinquent loans (past due 30 days or more) and non-accrual loans decreased 17% to $14.7 million at March 31, 2014, from $17.8 million at December 31, 2013, and decreased 39% from $24.2 million one year ago.The non-performing assets to total assets ratio improved to 3.69% at March 31, 2014, from 3.97% three months earlier and 5.14% one year ago. Non-accrual loans decreased by 11% to $12.6 million at March 31, 2014, from $14.1 million at December 31, 2013, and decreased 38% from $20.5 million at March 31, 2013.The non-accrual loans at March 31, 2014, were comprised of 51 loans and 41 credit relationships.By dollar amount per category: 44% are secured by residential properties; 42% are secured by land; 13% are secured by commercial properties; and 1% are secured by commercial business assets. Other real estate owned (“OREO”) and other repossessed assets increased to $13.2 million at March 31, 2014, from $12.5 million at December 31, 2013, and decreased from $15.0 million at March 31, 2013.At March 31, 2014, the OREO portfolio consisted of 55 individual properties.The properties consisted of 29 land parcels totaling $5.4 million, 19 single family homes totaling $4.1 million, six commercial real estate properties totaling $3.5 million, and one multi-family property of $170,000.During the quarter ended March 31, 2014, six OREO properties totaling $1.2 million were sold for a net gain of $48,000. Balance Sheet Management Total assets increased by $4.5 million to $732.4 million at March 31, 2014, from $727.9 million at December 31, 2013.The increase in total assets was primarily due to a $4.0 million increase in total cash and cash equivalents. Liquidity measured by cash and cash equivalents, CDs held for investment and available for sale investments as a percentage of total liabilities was 16.0% at March 31, 2014, compared to 15.8% at December 31, 2013, and 17.9% one year ago. Net loans receivable decreased $1.2 million to $554.7 million at March 31, 2014, from $555.9 million at December 31, 2013.The decrease was primarily due to a $1.9 million decrease in land loan balances, a $1.8 million decrease in construction and land development loan balances, a $1.0 million decrease in multi-family loan balances and a $430,000 decrease in consumer loan balances.These decreases to net loans receivable were partially offset by a $2.7 million increase in commercial business loan balances and an $890,000 decrease in the undisbursed portion of construction loans in process. Timberland Fiscal Q2 Earnings April 22, 2014 Page 3 LOAN PORTFOLIO March 31, 2014 December 31, 2013 March 31, 2013 ($ in thousands) Amount Percent Amount Percent Amount Percent Mortgage Loans: One-to four-family $ 17
